Exhibit 10.1

 

AMENDMENT NO. 3 TO

FOREST OIL CORPORATION

2007 STOCK INCENTIVE PLAN

 

WHEREAS, Forest Oil Corporation (the “Company”) has heretofore adopted the
Forest Oil Corporation 2007 Stock Incentive Plan (the “Plan”); and

 

WHEREAS, pursuant to Paragraph XII of the Plan, the Company desires to amend the
Plan in certain respects;

 

NOW, THEREFORE, the Plan shall be amended as follows, effective as of
February 17, 2011:

 

1.             The first and second sentences of Paragraph VIII(b) of the Plan
shall be deleted and the following shall be substituted therefor:

 

“The preceding provisions of this Paragraph VIII to the contrary
notwithstanding, each Non-Employee Director who is elected to the Board for the
first time after the date upon which the Plan is approved by the shareholders of
the Company as provided in Paragraph III shall receive, as of the date of his or
her election and without the exercise of the discretion of the Committee or any
person or persons, a Restricted Stock Award covering a number of shares of
Common Stock equal to the quotient (rounded to the nearest whole number)
obtained by dividing $150,000 by the Fair Market Value of a share of Common
Stock on the date of such election.  As of the date of the annual meeting of the
shareholders of the Company in each year that the Plan is in effect as provided
in Paragraph III (beginning with the annual meeting that occurs in 2011), each
Non-Employee Director then in office who is not then entitled to receive (and
who has not, during the period beginning on the January 1 next preceding the
date of such annual meeting and ending on the date of such annual meeting,
received) a Restricted Stock Award pursuant to the preceding sentence of this
Subparagraph VIII(b) shall receive, without the exercise of the discretion of
the Committee or any person or persons, a Restricted Stock Award covering a
number of shares of Common Stock equal to the quotient (rounded to the nearest
whole number) obtained by dividing $150,000 by the Fair Market Value of a share
of Common Stock on the date of such annual meeting.”

 

2.             As amended hereby, the Plan is specifically ratified and
reaffirmed.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, acting pursuant to authority granted to him
by the Board of Directors of the Company, has caused this Amendment No. 3 to
Forest Oil Corporation 2007 Stock Incentive Plan to be executed this 17th day of
February, 2011.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

/s/ Cyrus D. Marter IV

 

 

Cyrus D. Marter IV

 

 

Senior Vice President, General Counsel &

 

 

Secretary

 

2

--------------------------------------------------------------------------------